Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 11 August 1800
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Dear Sir
Monticello Aug. 11. 1800.

In my letter by the last post I omitted to answer the question proposed in a former & repeated in your letter of July 26. whether your manuscript on education can be forwarded by post? it may; and will come safer through that than any other channel. accept in advance my grateful thanks for it; and my effort will not be wanting to avail my country of your ideas. success rests with the gods.—I had anticipated your question about the height of the thermometer. 86.° of Farenheit has been the maximum of the season at Monticello, & 88.° of course in it’s vicinities. I rejoice to hear that you will stay chiefly at Alexandria. I shall then consider you within visiting distance. for tho’ I suffered myself to consider as possible your meditated visit from N. York; in soberer moments I viewed the undertaking as too great for the object. be this as it may I shall be happy to see you & to hear from you at all times and places. present my respectful salutations to your family and accept assurances of my great & constant esteem.

Th: Jefferson

